Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to original filings made on 6/15/2021. Claim 1 is amended. Claims 2-13 are new. Claims 1-13 are pending. 
Specification (Abstract)
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,036,836 (836’ hereinafter), claim 1 of U.S. Patent No. 10,417,400 (400’ hereinafter) and claim 1 of U.S. Patent No. 8,789,202 (202’ hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the following: 
(17/348480) detecting a removable media device being coupled to an external device port of a digital device, the digital device having an operating system and a file system; causing, after detecting the removable media device being coupled to the external device port of the digital device, at least a portion of redirection code to be temporarily generated on the digital device by a login module, the redirection code including an interceptor, a data security policy, and a data security process; intercepting, using the interceptor, a first function call to the operating system or the file system of the digital device before the first function call is executed by the operating system or the file system, the first function call including a request of the operating system or the file system to retrieve data from or write data to the removable media device, the first function call being initiated by a particular user or a particular application; and performing a set of one or more second function calls in response to intercepting the first function call, the set of one or more second function calls not including the first function call, the set of one or more second function calls including a data-security-based second function call, the data-security-based second function call causing the steps of: executing the data security process, the data security process determining whether the request to retrieve the data from or write the data to the removable media device adheres to the data security policy, and thus whether to allow the first function call based at least on results of the data security process and the data security policy; and allowing the operating system or the file system to execute the first function call in response to a determination to allow the first function call, detecting the removable media device is being removed from the external device port of the digital device; and terminating the at least a portion of the redirection code after detecting the removable media device is being removed from the external port of the digital device; maps to (836’) detecting a removable media device being coupled to an external device port of a digital device, the digital device having an operating system and a file system; causing, after detecting the removable media device being coupled to the external device port of the digital device, at least a portion of redirection code to be temporarily generated on the digital device by a login module, the redirection code including an interceptor, a data security policy, and a data security process; intercepting, using the interceptor, a first function call to the operating system or the file system of the digital device before the first function call is executed by the operating system or the file system, the first function call including a request of the operating system or the file system to retrieve data from or write data to the removable media device, the first function call being initiated by a particular user or a particular application; performing a set of one or more second function calls in response to intercepting the first function call, the set of one or more second function calls not including the first function call, the set of one or more second function calls including a data-security-based second function call, the data-security-based second function call causing the steps of: executing the data security process, the data security process determining whether the particular user or the particular application is authorized to retrieve the data from or write the data to the removable media device based on the data security policy, and thus whether to allow the first function call based at least on results of the data security process and the data security policy; and allowing the operating system or the file system to execute the first function call in response to a determination to allow the first function call; detecting the removable media device is being removed from the external device port of the digital device; and terminating the at least a portion of the redirection code after detecting the removable media device is being removed from the external port of the digital device.
(17/348480) detecting a removable media device being coupled to an external device port of a digital device, the digital device having an operating system and a file system; causing, after detecting the removable media device being coupled to the external device port of the digital device, at least a portion of redirection code to be temporarily generated on the digital device by a login module, the redirection code including an interceptor, a data security policy, and a data security process; intercepting, using the interceptor, a first function call to the operating system or the file system of the digital device before the first function call is executed by the operating system or the file system, the first function call including a request of the operating system or the file system to retrieve data from or write data to the removable media device, the first function call being initiated by a particular user or a particular application; and performing a set of one or more second function calls in response to intercepting the first function call, the set of one or more second function calls not including the first function call, the set of one or more second function calls including a data-security-based second function call, the data-security-based second function call causing the steps of: executing the data security process, the data security process determining whether the request to retrieve the data from or write the data to the removable media device adheres to the data security policy, and thus whether to allow the first function call based at least on results of the data security process and the data security policy; and allowing the operating system or the file system to execute the first function call in response to a determination to allow the first function call, detecting the removable media device is being removed from the external device port of the digital device; and terminating the at least a portion of the redirection code after detecting the removable media device is being removed from the external port of the digital device; maps to (400’) detecting a removable media device being coupled to an external device port of a digital device, the digital device having an operating system and a file system, the removable media device having a login module; causing, after detecting the removable media device being coupled to the external device port of the digital device, at least a portion of redirection code to be generated on the digital device by the login module of the removable media device, the redirection code including an interceptor, a data security policy, and a data security process; intercepting, using the interceptor, a first function call to the operating system or the file system of the digital device before the first function call is executed by the operating system or the file system, the first function call including a request of the operating system or the file system to retrieve data from or write data to the removable media device, the first function call being initiated by a particular user or a particular application; and performing a set of one or more second function calls in response to intercepting the first function call, the set of one or more second function calls not including the first function call, the set of one or more second function calls including a data-security-based second function call, the data-security-based second function call causing the steps of: executing the data security process, the data security process determining whether the particular user or the particular application is authorized to retrieve the data from or write the data to the removable media device, and thus whether to allow the first function call based at least on results of the data security process; and allowing the operating system or the file system to execute the first function call in response to a determination to allow the first function call.
(17/348480) detecting a removable media device being coupled to an external device port of a digital device, the digital device having an operating system and a file system; causing, after detecting the removable media device being coupled to the external device port of the digital device, at least a portion of redirection code to be temporarily generated on the digital device by a login module, the redirection code including an interceptor, a data security policy, and a data security process; intercepting, using the interceptor, a first function call to the operating system or the file system of the digital device before the first function call is executed by the operating system or the file system, the first function call including a request of the operating system or the file system to retrieve data from or write data to the removable media device, the first function call being initiated by a particular user or a particular application; and performing a set of one or more second function calls in response to intercepting the first function call, the set of one or more second function calls not including the first function call, the set of one or more second function calls including a data-security-based second function call, the data-security-based second function call causing the steps of: executing the data security process, the data security process determining whether the request to retrieve the data from or write the data to the removable media device adheres to the data security policy, and thus whether to allow the first function call based at least on results of the data security process and the data security policy; and allowing the operating system or the file system to execute the first function call in response to a determination to allow the first function call, detecting the removable media device is being removed from the external device port of the digital device; and terminating the at least a portion of the redirection code after detecting the removable media device is being removed from the external port of the digital device; maps to (202’) detecting a removable media device coupled to a digital device; injecting redirection code into the digital device after detecting the removable media device is coupled to the digital device, the redirection code configured to intercept a first function call and configured to execute a second function call in place of the first function call; intercepting, with the redirection code, a request for data on the removable media device; determining whether to allow the intercepted request for data based on a security policy, the security policy implementing content analysis and risk assessment algorithms; and providing requested data based on the determination.
Allowable Subject Matter
Claims 1, 7 and 13 would be allowable if rewritten or amended to overcome the rejection(s) made under Double Patenting or filing an approved Terminal Disclaimer. 
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 7 and 13 recite similar claim feature(s) to applicant’s patent(s), 11,036,836, 10,417,400 and 8,789,202.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497